Citation Nr: 0917066	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.

3.  Entitlement to a rating in excess of 10 percent for right 
ankle sprain.

4.  Entitlement to a rating in excess of 10 percent for left 
ankle sprain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to August 
2001.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Oakland California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to increase the 
evaluations for migraine headaches and bilateral pes planus 
with ankle sprain in excess of 10 percent disabling.

Since perfecting her appeal, the Veteran relocated to Florida 
and in an October 2007 rating decision, the St. Petersburg, 
Florida, RO, increased the evaluation to 30 percent disabling 
for migraine headaches, effective from May 2002.  In December 
2007, the RO awarded a separate 10 percent evaluation for 
bilateral pes planus, effective from August 2001, and the 
evaluations of 10 percent disabling were continued for 
chronic right and left ankle sprains.  On a claim for an 
initial or an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
schedular benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993) (cited in Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


FINDINGS OF FACT

1.  Throughout the appeal, migraine headaches is manifested 
by 2 to 4 headaches per month that are relieved by 
medication; they are not manifested by chronic prostrating 
attacks averaging more than once a month.  

2.  Throughout the appeal, bilateral pes planus is manifested 
by the use of inserts and objective evidence of no more than 
moderate impairment.  There is no objective evidence of 
marked deformity, swelling on use or characteristic 
callosities.  

3.  Throughout the appeal, right ankle and left ankle sprain 
are manifested by ankle instability, but no more than 
moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met at anytime throughout 
the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.124a, Diagnostic 
Code 8100 (2008).

2.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5276 (2008).

3.  The criteria for a rating in excess of 10 percent for 
right ankle sprain have not been met at anytime throughout 
the appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2008).

4.  The criteria for a rating in excess of 10 percent for 
left ankle sprain have not been met at anytime throughout the 
appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and  Assist

In correspondence dated November 2002 and August 2003, the RO 
provided notice to the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the Veteran of information and evidence 
necessary to substantiate her increased rating claim, 
indicating that she must show that her disability had 
increased in severity.  These notices included information 
and evidence that VA would seek to provide and the 
information and evidence that the Veteran was expected to 
provide.  The Veteran was instructed to submit any evidence 
in her possession that pertained to her claim. 

In May 2008, the Veteran was further notified of the 
processes by which effective dates and disability ratings are 
established.  This correspondence indicated that evaluations 
are based on the ratings schedule and assigned a rating 
between 0 and 100 percent, depending on the relevant 
symptomatology.  It instructed the Veteran to tell VA about, 
or give VA, any medical or lay evidence demonstrating the 
current level of severity of his disability and the effect 
that any worsening of the disability has had on her 
employment.  The criteria for higher disability ratings were 
listed.  It specifically listed examples of such evidence, 
such as on-going treatment records, Social Security 
Administration determinations, statements from employers as 
to job performance, lost time, or other pertinent 
information, and personal lay statements.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  An SSOC was then issued in 
June and July  2008.  

Although fully compliant notice was not accomplished until 
after the initial denial of the claim, the RO subsequently 
readjudicated the claim based on all the evidence in July 
2008.  See July 2008 supplemental statement of the case.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of her claim and the late notice did not affect 
the essential fairness of the decision.   

VA has done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with her claim.  The duty 
to assist has been fulfilled.



Disability Evaluations

The Veteran seeks a higher overall disability evaluation for 
her service-connected migraine headaches, bilateral pes 
planus, right ankle sprain and left ankle sprain.  Such 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in the 
appeal for bilateral pes planus that concerns the assignment 
of an initial rating, the level of disability from the grant 
of service connection forward will be examined.  Higher 
evaluations for separate periods are available based on the 
facts found during the appeal period to account for any 
fluctuation in severity.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  That being said, given unintended delays during 
the appellate process, VA's determination of the "current 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending.  In those instances, it is 
appropriate to apply staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary importance.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

Migraine Headaches

The Veteran's service treatment records show that in October 
2000 she was seen with complaints of headaches.  She was 
diagnosed with cephalgia.  In November 2000, the Veteran 
arrived in the emergency room complaining of progressively 
worsening headaches with right arm numbness, disorientation, 
lightheadedness and  vision problems.  She was diagnosed with 
probable migraines, and referred for a neurology consultation 
where the diagnosis was confirmed.  In August 2001 the 
Veteran was granted service-connection for migraine headaches 
and a 10 percent evaluation under DC 8100, for migraines was 
assigned.  The evaluation was later increased to 30 percent 
with a May 2002 effective date.

Under the criteria for DC 8100, a 30 percent evaluation is 
warranted when the evidence demonstrates characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  38 C.F.R. § 4.124a, DC 8100.  The 
maximum 50 percent rating requires very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.

VA outpatient clinic reports dated from 2001-2007 reflect 
that the Veteran was seen in April 2002 with migraine attacks 
of once every two weeks.  She stated her headaches were 
relieved with current medication.  The Veteran did not 
describe her migraines as debilitating, and could not list 
any precipitating factors.  The possibility of chronic 
prophylactic therapy (preventative treatment) was discussed.  
However, the Veteran was against this type of treatment.  

In August 2003 the Veteran was afforded a VA examination.  
She stated she would get numbness in the tip of her fingers 
or the tip of her nose, followed by headaches in the frontal 
region.  She described one instance with vomiting and 
requiring intravenous fluids "on October 2003."  She 
reported migraines occurring once a week, lasting from a few 
minutes to an entire day.  She reported that when the 
headaches are severe, she would have to lie down for a while.  
Neurological examination was normal, fundi showed no 
papilledema.  Pupils were equal and reactive to light, with 
normal eye movements.  Motor strength examination was normal 
in both upper and lower extremities.  No atrophy, 
fasciulations, tremors or involuntary movements was present.  
Reflexes of biceps, triceps and supinator were 1+, somewhat 
hypoactive, with knee and ankle jerks 1+ bilaterally.  A CT 
scan was normal.  The examiner felt since the CT scan and 
neurological examinations were normal, no further testing was 
necessary.  The Veteran's diagnosis was vascular headaches of 
migraine type.  She was to continue on her current medication 
as needed.  

In October 2004 during a follow-up visit, she reported 
migraines occurring once per week, with numbness in an arm or 
tip of nose, dizziness and blurred vision.  

During a VA joints examination in November 2007, the Veteran 
reported headaches ranging from 6 to 9/10 on the Mankowsky 
scale and she would lie down for 30 minutes to 6 hours with 
the headaches.  The examiner noted she had migraines 2-3 
times per month.  The Veteran reported recently having a baby 
and nursing, so she was unable to use medication.  A 
neurological examination revealed that cranial nerves II to 
XII were grossly intact and tested.  Pupils were equal and 
reactive to light and accommodation.  Extraocular movements 
were intact.  The diagnoses included migraine headaches.   It 
was reported that no physician prescribed bedrest in the 
preceding 12 months and that the Veteran was independent in 
her daily activities and she had no impediments to her usual 
occupation.  

The Veteran was provided a neurology consultation in 
September 2007.  At that time, she presented with complaints 
of pounding behind her eyes, and tingling in her fingertips 
on one side.  She stated the headaches would split her face 
right down the middle and would go away after 15 to 20 
minutes.  She would often have phonophobia (noise 
sensitivity) but not photophobia (light sensitivity).  
Cranial nerves II to XII were normal and deep tendon reflexes 
were 1 to 2+ and symmetric throughout.  Toes were down 
bilaterally.  Sensory exam, cerebellar and gait were all 
normal.  The physician's impression was classic migraines.  
The Veteran reported migraines 3 to 4 times per month with 
good results on her current medication.  The examiner felt 
based on the frequency and duration of the Veteran's 
migraines, preventative medication was unwarranted. 

On review, the Veteran's migraine headaches symptoms more 
nearly approximate the 30 percent evaluation currently 
assigned.  During examinations, she described headaches 
occurring two to four times per month.  The severity of the 
headaches varies; during the August 2003 VA examination she 
reported that when the headaches are severe, she had to lie 
down for a while.  It was not specified how many headaches 
were severe.  During the November 2007 VA joints examination, 
she reported that she needed to lie down between 30 minutes 
to 6 hours when she had headaches, but the same examination 
report noted that she did not have impediments to her usual 
occupation or her activities of daily living.  The neurology 
consultation in September 2007 reflects that the headaches 
are often relieved 15 to 20 minutes after medication.  It was 
concluded that preventative mediation was not needed.  The 
overall evidence of record does not reflect that the migraine 
symptomatology more nearly approximates very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, which are the criteria for 
the next higher evaluation.  As the Veteran's disability 
picture has remained stable throughout the appeal period, 
staged ratings under Hart, supra, are not appropriate.

Bilateral Pes Planus

Service connection for bilateral pes planus was initially 
evaluated with the Veteran's service connected right and left 
ankle sprain.  In a December 2007 rating decision, effective 
August 2001, bilateral pes planus was assigned a separate 10 
percent evaluation under DC 5276.  

Under DC 5276, a 10 percent evaluation is warranted for 
unilateral or bilateral moderate acquired pes planus with 
weight-bearing line over or medial to great toe, inward 
bowing of the tendon Achilles, pain on manipulation and use 
of the feet.  A 30 percent evaluation is warranted for severe 
bilateral pes planus manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indications of swelling on use of the 
feet, and characteristic callosities.  A 50 percent 
evaluation is warranted for pronounced bilateral acquired pes 
planus manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendon Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, DC 5276.

In July 2001, the Veteran was examined at the VA Medical 
Center in San Diego.  Examination of the feet showed almost 
the entire arch lost upon weight bearing with mild valgus 
(outward angulation) deformity.  There was no point 
tenderness, effusion or erythema.  The diagnosis was 
bilateral pes planus valgus, with the additional dysfunction 
of fatigueability upon prolonged standing, running or 
performing contact sports.  

In September 2001, the Veteran followed-up in the VA 
orthopedic surgery clinic.  Physical examination revealed 
mild tenderness over the lateral malleolus, over talofibular 
joint and pes planus.  An August 2001 x-ray showed mild to 
moderate foot sag and minimal pes planus deformity.  The 
Veteran was diagnosed with pes planus and fitted with arch 
supports   

The Veteran was re-examined at the VA Medical Center in 
August 2003.  At that time, the examiner noted no flat 
footedness (pes planus) or valgus deformities of the os 
calcis.  The VA examiner stated there was normal 15 degrees 
of valgus angulation of both os calcis.  The examiner 
indicated that he ordered x-rays of the left ankle and not 
the right, since x-rays were obtained within the last six 
months.  The examiner failed to indicate whether he reviewed 
the August 2001 foot x-rays, in determining no flat 
footedness was present.  

Finally, in November 2007 the Veteran was afforded an 
additional VA examination at the VA Medical Center in 
Pensacola.  The Veteran reported pain, stiffness and weakness 
associated with standing for longer than 10 minutes.  With 
walking, pain began at 100 meters and had to be stopped at 
one mile.  She reported that her inserts helped.  Patellar 
tendons and Achilles were 1+bilaterally.  There was no 
hypertrophy or atrophy noted.  Tenderness was noted on both 
sides of the forefoot.  There was equal sensation to pinprick 
and light touch.  Toe-walk was done with pronation and heel-
walk done with pain.  Pes planus was noted with 20 degrees 
pronation (inward turning).  The Veteran had no Achilles 
misalignment, calluses, hammertoes, tissue loss, edema or 
erythema or unusual shoe wear.  The examiner noted additional 
limitation due to flare-ups could not be determined without 
speculation.  No other deformities or instability was found.  
The diagnosis was bilateral congenital pes planus and 
hyperpronation with ankle symptomatology.    

Based on a review of the evidence, a rating in excess of 10 
percent for pes planus is not warranted.  VA examination in 
July 2001 showed loss of arch with weight bearing and mild 
valgus.  The Veteran was prescribed inserts in August 2001.  
The August 2003 VA examiner indicated that he saw no evidence 
of flat footedness.  In November 2007 there was objective 
evidence of pes planus with 20 degrees pronation.  The 
Veteran displayed pronation on toe-walk and heel-walk with 
pain.  There was no discomfort or difficulty with range of 
motion testing.  No effusion, edema, erythema or  tenderness, 
Achilles misalignment, calluses, hammertoes, high arch, claw 
foot, or other deformity.  There was no objective evidence of 
marked deformity or swelling on use.  The Veteran's posture 
was erect and her gait was smooth, although purposefully 
slow.  

Overall, the criteria for the next higher rating are not met 
or nearly approximated, and there were no distinct periods of 
time during which the Veteran's disability was more than 10 
percent disabling.  She is accordingly not entitled to 
receive a "staged" rating. Hart, supra.

Left and Right Ankle Sprain

The Veteran's service treatment records show she sustained a 
right ankle inversion sprain in June 1999 during a run in-
service.  Two weeks later, the Veteran sprained her left 
ankle.  She was treated with ace bandages, crutches, ice and 
physical therapy.  Entitlement to service connection for 
right and left ankle sprain was established by an August 2001 
rating decision and assigned a 10 percent disability rating 
each.   

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling.  Moderate limitation of motion is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 
5271.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6. It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element to 
be considered by the Board, is not dispositive of an issue. 
All evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities. 38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

VA outpatient records reflect treatment from 2001 - 2007 for 
bilateral ankle sprain.  In April 2002, the Veteran began a 
course of physical therapy to include several ankle 
strengthening exercises.  At that time, she was also fitted 
with two small Hely and Weber lace anklets.  The following 
month, she reported no sprains since wearing the anklets.  
The Veteran was discharged from physical therapy in July 
2002, with strength slowing improving.    

The Veteran was seen in April 2003 due to a fall in a parking 
lot where she injured her right ankle.  Examination revealed 
right ankle lateral malleolar tenderness.  No definite 
fracture was seen on x-ray, but showed probable avulsion 
fracture of lateral margin of talus.  The assessment was 
mechanical fall and sprained right ankle.  The Veteran was 
instructed to use ice, provided a knee immobilizer and 
crutches.  In a June 2003 outpatient visit, the Veteran's 
right ankle sprain was noted as resolving.  She reported only 
occasional pain in the right ankle.  The Veteran was 
prescribed orthopedic shoes, and encouraged to walk.  She was 
instructed on specific ankle and knee exercises.  The 
diagnostic impression was resolved left tibia, incomplete 
fracture and resolved right ankle strain, possible avulsion 
fracture.  The Veteran was advised to use an aircast if the 
ankle felt unstable due to strenuous activity.  There is no 
evidence of record that indicates this fall and her resulting 
symptoms were due to her service-connected right and left 
ankle sprain.  In fact, the Veteran was also instructed to 
work on her weight and nutrition issues.  

The Veteran was afforded a VA examination in August 2003.  
There was some puffiness and tenderness around the right 
ankle when compared with the left.  Inversion of the right 
foot caused strain and pain around the lateral malleolus.  
The examiner was unable to detect any discoloration or 
hypermobility of the ankle joint.  Physical examination 
showed no gross deformity.  The Veteran stood up straight and 
walked without limping.  Range of motion of both ankles was 
normal in all directions.  There was no swelling of the left 
ankle and very little tenderness along the lateral malleolus.  
The examiner noted the Veteran to have recurrent twisting of 
both ankles of unknown etiology.

In January 2004, the Veteran reported popping and twisting in 
her ankles with occasional falls.  X-rays showed no osseous 
abnormality.  Again, the impression was bilateral ankle 
instability.

In December 2006, dorsiflexion was noted as 5 degrees, and 
plantarflexion 45 degrees.  X-rays of the ankles were 
unremarkable.  By February 2007, the Veteran continued to 
complain of bilateral ankle instability.  The examiner noted 
the Veteran was ambulatory without assistive device and had 
no gait deviation.  There was tenderness on palpation of the 
anterolateal part of the feet.  All muscles of the lower 
extremities were graded 5/5 except for the bilateral ankle 
evertors which was 4/5.  Range of motion was within normal 
limits.  The assessment was ankle pain secondary to strain 
mainly on the ATFL (anterior talofibular) ligaments.  The 
Veteran treated with physical therapy and orthotic training 
(shoe inserts).
  
VA examination of November 2007 revealed right and left ankle 
dorsiflexion was 0 to 20 degrees; plantar flexion was 0 to 30 
degrees; eversion and inversion strength testing is 5/5.  The 
Veteran reported right ankle instability twice a week on flat 
surface or incline and daily pain lasting 14 to 24 hours.  
She also reported additional flare-ups with morning 
stiffness, weather and increased activities.  With the left 
ankle she stated instability was about once per month.  The 
pain was less severe on a constant basis.  The Veteran used a 
rigid ankle brace for both the right and the left sides.  The 
pain in the left  ankle was located lateral and Achilles with 
a tingling, throbbing ache.  Diagnostic testing showed 
bilateral calcaneal enthesophyte, greater on the right.  
There was mild soft tissue prominence noted at the right 
lateral malleolus, and cortical ossicles on the right related 
to prior trauma.  The diagnosis was bilateral calcaneal 
spurs.  

In May 2008, the Veteran sought private emergency room 
treatment due to falling 6 hours prior and twisting her right 
ankle.  She stated she was walking and missed last step on 
porch and tripped.  

The examinations of the ankles do not reflect more than 
moderate limitation of motion of either ankle.  The Veteran 
exhibits some weakness and instability of the ankles, but 
overall function is quite good.  On VA examination in 
November 2007, plantar flexion and dorsiflexion were no more 
than mildly-moderately limited and marked limitation of 
motion has not been shown or nearly approximated.  

Other potentially applicable diagnostic codes include, 5270 
(ankylosis of the ankle), 5272 (ankylosis of the subastralgar 
or tarsal joint), 5273 (malunion of the os calcis or 
astralgus), and 5274 (astralgalectomy).  38 C.F.R. § 4.71a, 
DCs 5270, 5272, 5273, 5273.  However, the Veteran has not 
demonstrated any of these disabilities.  Accordingly, DCs 
5270, 5271, 5272, 5273, and 5274 cannot serve as a basis for 
an increased rating in this case.

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, supra. Although the Veteran has 
complained of pain, there is no objective evidence that his 
pain interferes significantly with her daily functions, and 
the November 2007 VA examiner found that there was no impact 
on the Veteran's activities of daily living.  The Veteran 
continues to work and go to school.  In her notice of 
disagreement, the Veteran has reported constant pain and the 
occasional use of ankle supports.  She does not require use 
of such assistive devices as braces, walkers, wheelchairs or 
a cane.  The Board finds that there is not adequate pathology 
or symptoms that would warrant an evaluation in excess of 10 
percent for functional loss.  See DeLuca, 8 Vet. App. 204-7 
(1995).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart, supra.   However, the record does 
not support the assignment of different percentage 
evaluations during the time period on appeal.  There were no 
distinct periods of time during which the Veteran's 
disability warrants a rating in excess of 10 percent.  She is 
accordingly not entitled to receive a "staged" rating.  Id.

Extra-Schedular

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected migraine headaches, bilateral pes 
planus or bilateral ankle sprains presents an exceptional or 
unusual disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  As of November 2007, there have 
been no recent hospitalizations for any service-connected 
disability.  Although the Veteran indicates that she is not 
presently working, this is due to lay-off and not her 
service-connected disabilities.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.   
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).





(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 30 percent for migraine headaches is 
denied.

A rating in excess of 10 percent for bilateral pes planus is 
denied.

A rating in excess of 10 percent for right ankle sprain is 
denied.

A rating in excess of 10 percent for left ankle sprain is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


